Citation Nr: 0611707	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
claimed as secondary to diabetes mellitus.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) from June 
17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968, and from March 1972 to February 1986.

This matter was previously before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a July 2002 decision, the Board addressed the issues 
currently on appeal.  Pursuant to a Joint Motion for Remand, 
the Court of Appeals for Veterans Claims, in a December 2003 
order, vacated and remanded that part of the Board's decision 
which denied entitlement to service connection for a dental 
condition and a rating in excess of 50 percent for PTSD from 
July 17, 1999.  In March 2004 and March 2005, the Board 
remanded the claim to the RO for additional development.  
Unfortunately, additional procedural action is necessary.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the March 2005 remand, the Board noted that after the 
issuance of the latest supplemental statement of the case in 
August 2004, the veteran submitted additional evidence to the 
RO.  The Board also noted that though it appeared that this 
evidence was submitted to the RO prior to recertification of 
the claim to the Board, it was not considered by the RO.  
Rather, the evidence was forwarded to the Board without 
consideration.  In March 2005, the Board remanded the issue 
to the RO for consideration of the additional evidence and 
issuance of a SSOC.  This was never accomplished.  
Thereafter, the RO obtained additional treatment records 
belonging to the veteran from a VA medical facility.  This 
evidence includes a dental evaluation and opinion.  The RO 
did not consider the evidence, nor was a supplemental 
statement of the case issued.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  This 
decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of claim for benefits.  Because this case is 
being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The RO is specifically asked to advise the 
veteran that if there is any additional 
evidence pertaining to the impact that his 
PTSD has had on his employment, such 
additional evidence should be submitted.  

2.  The RO should take the appropriate 
steps to obtain any outstanding VA 
treatment records from June 2004 to 
present.

3.  Subsequently, the RO is to review the 
evidence of record and readjudicate the 
claim on appeal.  If any additional 
development is indicated, such development 
should be accomplished prior to 
readjudication.  

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




